—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Eng, J.), rendered July 15, 1997, convicting him of robbery in the first degree (six counts) and robbery in the second degree (three counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The prosecutor’s comments on summation were either fair responses to the defense summation (see, People v Alvarado, 262 AD2d 651; People v Rivera, 158 AD2d 723; People v Colonna, 135 AD2d 724), or, if improper, were the subject of appropriate curative instructions (see, People v Hawthorne, 175 AD2d 880, affd as mod 80 NY2d 873; People v Johnson, 154 AD2d 618).
The defendant is not entitled to a new trial as a result of the prosecutor’s alleged failure to disclose the record of conviction of one of the People’s witnesses (see, CPL 240.45 [1] [b]). The defense counsel was made aware of the conviction, and used it for impeachment purposes on cross-examination (see, People v *282Lane, 221 AD2d 371; People v Fuentes, 199 AD2d 980; People v Clark, 194 AD2d 868, 869).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Ritter, J. P., Santucci, Thompson and McGinity, JJ., concur.